Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Applicants RCE filed July 29, 2022.
Claims 1-7 are pending. Claims 4-7 are added and none cancelled.
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 29, 2022 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claim 1 recites “sending a differential portion of a message from a receiver to a sender”… “after matching incoming message”. It is unclear to the examiner whether the claimed ‘message’ within the first line of the 1st limitation is the same as the claimed “incoming message” or if the messages represent two different entities. If the messages are the same, it is believed that consistency within the claim language should applied in order to adequately interpret what the applicants are attempting to claim. However, if the messages are different, the applicant should indicate the difference between the messages more concise and clearly.
Next, claim 1 also states “assembling the message” within the 2nd limitation; wherein it is unclear whether the message being assembled is the incoming message or the message from the first line of the 1st limitation. Details and clarity are needed in order to accurately determine the metes and bounds of the claim.
Claims 2 and 3 contain similar issues as discussed with respect to claim 1; and are rejected under the same rationale. Corrections are needed.

 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-3, 8-11, 13 and 14 of U.S. Patent No. 10,936,644. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are completely encompassed within claims 1-3, 8-11, 13 and 14 of U.S. Patent No. 10,936,644, and the distinctions are obvious variations of each other.


Please see graph below for mapping:

17/132,157						10,936,644
1. A computer-implemented Resilient Distributed Dataset (RDD) processing method on a cluster environment, the method comprising: 
sending a differential portion of a message from a receiver to a sender along with information of a global identifier of an RDD and differential values after matching incoming message; and
assembling the message from the sent differential portion.

2. A computer program product for Resilient Distributed Dataset (RDD) processing on a cluster environment, the computer program product comprising a non-transitory computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform: 
sending a differential portion of a message from a receiver to a sender along with information of a global identifier of an RDD and differential values after matching incoming message; and
assembling the message from the sent differential portion.

3. Resilient Distributed Dataset (RDD) processing system on a cluster environment, said system comprising: 
a processor; and a memory, the memory storing instructions to cause the processor to perform: 
sending a differential portion of a message from a receiver to a sender along with information of a global identifier of an RDD and differential values after matching incoming message; and
assembling the message from the sent differential portion.

4. The computer-implemented Resilient Distributed Dataset (RDD) processing method of claim 1, wherein the differential portion is determined by a comparison between the message and a message repository.

5. The computer-implemented Resilient Distributed Dataset (RDD) processing method of claim 1, wherein, when the message is completely the same as one already-processed message stored in a message repository, only the global identifier is sent to the sender, and 
wherein the different portion comprises a portion of the message that is different from an already sent message such that, at the receiver side, the different portion is added to the already-processed message.

6. The computer-implemented Resilient Distributed Dataset (RDD) processing method of claim 1, wherein the assembling combines the differential portion with an already- processed message at the receiver side.

7. The computer computer-implemented Resilient Distributed Dataset (RDD) processing method of claim 1, wherein the message is assembled in the assembling by associating the global identifier of the different portion received by the receiver against an RDD object repository to find the message which includes a non-differential portion in order to apply the differential portion and the non-differential portion together to obtain the message.
1. A computer-implemented Resilient Distributed Dataset (RDD) processing method on a cluster environment, the method comprising: 

sending a different portion including information of a global identifier of an RDD object and a different value of a message from a receiver to a sender after matching to an incoming message with a set of already received messages; and 

at a receiver side, an already-processed message is extracted from an RDD object repository corresponding to the information of the global identifier of the RDD object of the different portion and the incoming differential portion to the receiver is applied to the already-processed message, 

wherein the different portion is determined by checking the message for the different values between an already sent message in a message repository and the message, the global identifier corresponding to the already sent message, 

wherein, when the message is completely the same as one already-processed message stored in a message repository, only the global identifier is sent to the sender, and 

wherein the different portion comprises a portion of the message that is different from an already sent message such that, at the receiver side, the different portion is added to the already-processed message.


2. The method of claim 1, wherein the different portion comprises a portion of the message that is different from an already sent message such that, at the receiver side, the different portion is added to the already-processed message.


3. The method of claim 1, wherein the message is assembled by associating the global identifier of the different portion received by the receiver against the RDD object repository to find the message which includes the non-different portion in order to apply the different portion and the non-different portion together to obtain the message.


8. A computer program product for Resilient Distributed Dataset (RDD) processing on a cluster environment, the computer program product comprising a non-transitory computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform: 

sending a different portion including information of a global identifier of an RDD object and a different value of a message from a receiver to a sender after matching to an incoming message with a set of already received messages; and 

at a receiver side, an already-processed message is extracted from an RDD object repository corresponding to the information of the global identifier of the RDD object of the different portion and the incoming differential portion to the receiver is applied to the already-processed message, 

wherein the different portion is determined by checking the message for the different values between an already sent message in a message repository and the message, the global identifier corresponding to the already sent message, 

wherein, when the message is completely the 
same as one already-processed message stored in a message repository, only the global identifier is sent to the sender, and 

wherein the different portion comprises a portion of the message that is different from an already sent message such that, at the receiver side, the different portion is added to the already-processed message.


9. The computer program product of claim 8, wherein the message is assembled by associating the global identifier of the different portion received by the receiver against the RDD object repository to find the message which includes the non-different portion in order to apply the different portion and the non-different portion together to obtain the message.


13. A Resilient Distributed Dataset (RDD) processing system on a cluster environment, said system comprising: 

a processor; and a memory, the memory storing instructions to cause the processor to perform: 

sending a different portion including information of a global identifier of an RDD object and a different value of a message from a receiver to a sender after matching to an incoming message with a set of already received messages; and 

at a receiver side, an already-processed message is extracted from an RDD object repository corresponding to the information of the global identifier of the RDD object of the different portion and the incoming differential portion to the receiver is applied to the already-processed message, 

wherein the different portion is determined by checking the message for the different values between an already sent message in a message repository and the message, the global identifier corresponding to the already sent message, 

wherein, when the message is completely the same as one already-processed message stored in a message repository, only the global identifier is sent to the sender, and 

wherein the different portion comprises a portion of the message that is different from an already sent message such that, at the receiver side, the different portion is added to the already-processed message.


14. The system of claim 13, wherein the message is assembled by associating the global identifier of the different portion received by the receiver against the RDD object repository to find the message which includes the non-different portion in order to apply the different portion and the non-different portion together to obtain the message.



Independent Claim 1 is a method claim whose limitations are fully encompassed within the method of claims 1 and 3 of U.S. Patent No. 10,936,644. 
Independent Claim 2 is a computer program product claim whose limitations are fully encompassed within the computer program product of claims 8 and 9 of U.S. Patent No. 10,936,644.
Independent Claim 3 is a system claim whose limitations are fully encompassed within the system of claims 13 and 14 of U.S. Patent No. 10,936,644.
Dependent Claim 4 is a method claim whose limitation is fully encompassed within the method of claim 1 of U.S. Patent No. 10,936,644.
Dependent Claim 5 is a method claim whose limitations are fully encompassed within the method of claim 1 of U.S. Patent No. 10,936,644.
Dependent Claim 6 is a method claim whose limitation is fully encompassed within the method of claim 2 of U.S. Patent No. 10,936,644.
Dependent Claim 7 is a method claim whose limitation is fully encompassed within the method of claim 3 of U.S. Patent No. 10,936,644.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1-3 are drawn to a Resilient Distributed Dataset for sending a differential portion of a message from a receiver to a sender along with information of a global identifier of an RDD and differential values after matching incoming message; and assembling the message from the sent differential portion based on the global identifier.
The claims fall within the “Mental Processes” grouping of abstract ideas. Specifically, the limitation of sending a differential portion of a message from a receiver to a sender along with information of a global identifier of an RDD and differential values after matching incoming message; and assembling the message from the sent differential portion, discussed above, as claimed, is a process that covers performance of the limitations in the mind, or with pen and paper, but for the recitation of generic computer components (i.e., computer, processor, memory, storage medium, etc.) because a user can mentally, or with pen and paper, observe, evaluate, and determine what different data needs to be sent from a receiver to a sender.
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements (i.e., computer, processor, memory, storage medium, etc.) that are recited at a high-level of generality (e.g., as a generic computer or as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See 2106.05(d) (II). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are merely drawn to insignificant extra-solution activity. Mere instructions to apply an exception using a generic computer component or insignificant extra-solution is not significantly more than the judicial exception.
The claim elements considered individually or in combination do not result in a new or improved method for differential processing within a clustering environment.
Dependent claims 4-7 do not make up for the deficiencies of Independent claims 1-3, and are rejected under the same rationale of being an abstract idea without significantly more.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bickson (U.S. Patent Application No. 2012/0117160) in view of Alcantara (U.S. Patent Application No. 2018/0081798).

Regarding Claim 1, Bickson discloses a computer-implemented processing method on a cluster environment, the method comprising: 
sending a differential portion of a message from a receiver to a sender along with information of a global identifier and differential values after matching incoming message (par [0024-0025] and [0029-0030], Bickson – an incoming message is classified and a corresponding template or message is generated for the message such that the selected template minimized a product of a specified diff function applied to the classified SOAP message and the selected template or message from a group. Transmitter 100 further includes a diff module configured to apply the specified diff function to the SOAP message and the selected template/message from a group to yield a respective delta. Then, the delta is delivered to a transmitting module configured to include, in an outgoing SOAP message, a template identifier with each respective delta or a classified SOAP message, wherein the template identifier is uniquely associated with the respective selected template…using the Dif module may be applied to yield a smaller delta, therefore for example A transmits only the difference between m and t (i.e., the delta of m and t) along with the identifier to B); and 
assembling the message from the sent differential portion based on the global identifier (par [0042],[0044], and [0047-0049], Bickson – receive deltas or SOAP messages having a template identifier encapsulated… a template determining module is configured to select a template from the template repository according to a template identifier, and the reconstruction module is configured to apply a reconstruction function to each delta message and the respective template to produce a reconstructed message; thus reconstructing the original message from the received delta, and delivering the reconstructed message).
While Bickson teaches a clustering environment (par [0036], Bickson – message classification is implemented by using known clustering techniques); however, Bickson is not as detailed with respect to an identifier of a Resilient Distributed Dataset (RDD).
On the other hand, Alcantara discloses an identifier of a Resilient Distributed Dataset (RDD) (par [0047-0050], Alcantara – RDD is a collection of objects partitioned across a set of machines (i.e., a cluster of systems), wherein the RDDs are stored and its lineage). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Alcantara’s data processing tasks using Resilient Distributed Datasets into the Bickson system. A skilled artisan would have been motivated to combine in order to efficiently execute data on large datasets using RDDs under the Spark framework; thus providing storage devices with improved capabilities on a cloud data storage system.

Claim 2 contains similar subject matter as claim 1; and is thus rejected under the same rationale. With the addition of par [0050] of Bickson for disclosing the non-transitory computer-readable storage medium with instructions.

Claim 3 contains similar subject matter as claim 1; and is thus rejected under the same rationale. With the addition of par [0054] and [0058] of Bickson for disclosing a system with a memory and processor.

Regarding Claim 4, the combination of Bickson in view of Alcantara, disclose the computer-implemented Resilient Distributed Dataset (RDD) processing method of claim 1, wherein the differential portion is determined by a comparison between the message and a message repository (par [0024], [0030], Bickson – select a corresponding template from either a repository of templates or from any of the groups generated by grouping module for each classified SOAP message such that the selected template minimized a product of a specified diff function applied to the classified SOAP message and the selected template or message from a group… apply the specified diff function to the SOAP message and the selected template/message from a group to yield a respective delta...comparison between two data entities, wherein a message is compared with a template message from a repository).

Regarding Claim 6, the combination of Bickson in view of Alcantara, disclose the computer-implemented Resilient Distributed Dataset (RDD) processing method of claim 1, wherein the assembling combines the differential portion with an already- processed message at the receiver side (par [0030], [0042], Bickson - Upon receiving delta (m,t), gateway B reconstructs the original message m by applying the received difference to the template message t…apply a reconstruction function to each delta message and the respective template to produce a reconstructed message).

Regarding Claim 7, the combination of Bickson in view of Alcantara, disclose the computer-implemented Resilient Distributed Dataset (RDD) processing method of claim 1, wherein the message is assembled in the assembling by associating the global identifier of the different portion received by the receiver against an RDD object repository to find the message which includes a non-differential portion in order to apply the differential portion and the non-differential portion together to obtain the message (par [0030], [0042], Bickson; par [0047-0050], Alcantara).


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bickson  in view of Alcantara, further in view of Cameron (U.S. Patent No. 8,005,902).

Regarding Claim 5, the combination of Bickson in view of Alcantara, disclose the computer-implemented Resilient Distributed Dataset (RDD) processing method of claim 1, wherein the different portion comprises a portion of the message that is different from an already sent message such that, at the receiver side, the different portion is added to the already-processed message (par [0030], [0040], [0042], Bickson).
However, Bickson and Alcantara are not as detailed with respect to when the message is completely the same as one already-processed message stored in a message repository, only the global identifier is sent to the sender.
On the other hand, Cameron disclose when the message is completely the same as one already-processed message stored in a message repository, only the global identifier is sent to the sender (col.6, lines 46-67, Cameron).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cameron’s teachings into the Bickson and Alcantara system. A skilled artisan would have been motivated to combine in order to provide a system for  dynamically accelerating generation and transmission of electronic messages that are similar to previously generated messages thus increasing production and performance.



Response to Arguments
Claims 1-7 remain rejected on the grounds of Non-Statutory Double Patenting due to the claims not being patentably distinct (see rejection above). As a result, the rejection is hereby Maintained.

Applicant argues the amended claims are not directed to a judicial exception under Step 2A because the claimed invention is directed to assembling an original message in a cluster environment.
Examiner respectfully disagrees. Claims 1-7 are rejected under 35 U.S.C. 101 because the newly added amendment is not believed to overcome the judicial exception issues. In particular, the claimed “assembling a message” is a mental process which can be done with pen and paper and/or mentally; along with the fact that the cluster environment can also be mentally performed. As a result, the 101 rejection is hereby Maintained.

Applicant argues, Bickson in view of Alcantara does not teach or suggest the newly amended “assembling the message from the sent differential portion based on the global identifier” as recited in claim 1.
Examiner respectfully disagrees. Bickson teaches receiving deltas or SOAP messages having a template identifier encapsulated… a template determining module is configured to select a template from the template repository according to a template identifier, and the reconstruction module is configured to apply a reconstruction function to each delta message and the respective template to produce a reconstructed message; thus reconstructing the original message from the received delta, and delivering the reconstructed message (see par [0042], [0044], and [0047-0049]). As a result, the reconstruction is in fact based on the template identifier; thus the examiner believes the combination of references do in fact teach the features as claimed.



Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
August 24, 2022


/CHELCIE L DAYE/Primary Examiner, Art Unit 2161